Citation Nr: 1718361	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-16 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1965 to November 1970 and from January 1971 to December 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  In December 2012, a video hearing was held before the undersigned.  

In a decision dated in June 2014, the Board remanded the issue.  Unfortunately, as discussed below, the Board finds another remand is necessary for the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2014 Board remand instructed the AOJ to provide the Veteran's claims file to a VA examiner for a medical opinion.  If the examiner could not answer the Board's questions without an examination, one should be provided.  The examiner was asked to address whether it was at least as likely as not that the Veteran's hypertension either began during or was otherwise caused by his military service, to include his presumed herbicide exposure, and whether it was at least as likely as not that his hypertension was caused by or aggravated by his service connected diabetes mellitus, with instruction for the examiner to discuss the relevance, if any, of the fact that the Veteran's diabetes mellitus has not caused any renal dysfunction.  

Pursuant to the June 2014 Board remand, the AOJ obtained a medical opinion in August 2014.  The examiner opined that it was less likely than not that the Veteran's hypertension was secondary to, nexus of, and/or aggravated by his diabetes and it was less likely as not that the Veteran's hypertension was directly related to, caused by, nexus to, or aggravated by his exposure to Agent Orange.  However, the examiner opined that "I am in total agreement with [the March 2011 VA examiner's] diagnosis of essential hypertension because of the lack of medically based, clinical evidence to support secondary complications, to include peripheral neuropathy of the neurovascular, renal and/or cardiovascular systems."  The August 2014 VA examiner also opined that:

Collectively, it is least as likely as not that hypertension relates to, associated with and aggravated by Diabetes Mellitus, Type II when specific variables cause insulin resistance.  However, the lack of current C&P examinations and complete medical evaluation precludes a change in the Veteran's etiology of the pathophysiology of hypertension without a comprehensive and current C&P workup for Diabetes and its secondary manifestations, to include peripheral neurovascular and renal conditions, to determine the current status of the Veteran's peripheral cardiovascular and neurovascular status. 

As the August 2014 VA examiner opined that when specific conditions are shown in the diabetes disability picture, then hypertension can be found secondary to it, but we do not have enough evidence to answer that question, the Board finds a new VA examination is necessary to fully comply with the June 2014 remand directives.  

Since the VA examiner noted that current medical evidence may affect how this question is answered, it is imperative that the Veteran assist in updating the medical records in his file.  Currently, the most recent medical evidence is from 2011 when he started the claims process (Midwest Medical Group).  More recent records are crucial to adjudicating his claim correctly and he is urged to provide this information (or the records) to the RO as soon as possible.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran where he has been treated for his hypertension and diabetes since 2011.  Provide him release forms to complete for any private doctors.  If he does so, make all efforts to obtain private records and any VA records he references.

2. DO NOT schedule the examination until all available VA and private medical records identified by the Veteran are obtained.

The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed hypertension.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  

The examiner is requested to offer the following opinions with full supporting rationale:

* Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension either began during or was otherwise caused by his military service, to include as a result of his presumed herbicide exposure?  The examiner should discuss the National Academy of Sciences Institute of Medicine's article titled Veterans and Agent Orange: Update 2010, which concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  [See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; see also Notice, 77 Fed. Reg. 47924 -47928 (2012)].

* Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension was CAUSED by his service connected diabetes mellitus?  In so doing, the examiner should conduct a full examination to include all necessary testing and discuss the relevance, if any, of the fact that the Veteran's diabetes mellitus has not caused any renal dysfunction. 

* Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension was AGGRAVATED (meaning that the hypertension was made permanently worse) by his service connected diabetes mellitus?

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  

3. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




